Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered February 20, 1990, convicting defendant following a nonjury trial of the crime of criminal sale of a controlled substance in the third degree.
Given the testimony of the undercover officer and the informant, as well as the corroborating testimony from the backup surveillance investigators, we agree with County Court’s conclusion that the People demonstrated that defendant was not acting as an agent (see, People v Williams, 132 AD2d 892). Therefore, defendant’s contention that the court’s decision was against the weight of the evidence is rejected (see, supra). Furthermore, we reject defendant’s contention that the prison sentence of 6 to 12 years as a second felony offender *896was harsh and excessive. In view of his criminal record and the fact that the sentence was well within the statutory guidelines, we find no abuse of discretion in the sentence imposed by the court (see, People v Lipinski, 159 AD2d 860, lv denied 76 NY2d 860; People v Hoag, 94 AD2d 921).
Judgment affirmed. Mikoll, J. P., Yesawich, Jr., Levine, Mercure and Crew III, JJ., concur.